Title: To James Madison from James Anderson (Abstract), 3 May 1805
From: Anderson, James
To: Madison, James


3 May 1805, Paris. “The delay which Our Government and the Citizens of The United States have met with in the settlement of their Claims with the Executive of this Country, with some other personal disappointments which I have experienced, have prevented me from repairing to Cette, as soon as I intended.
“My worthy friend Mr. Holker, will have the honor Sir, to present you this letter, and will I hope explain to Your Excellencys satisfaction my long residence in this City; and of my firm resolution of going immediately to Cette, and from whence will do myself the pleasure to write and to forward to You, Sir, a list of the American Vessels w<hich> have arrived in that port, since my appoi<nt>ment, with any other information that m<ay> be worthy of Your notice.”
Adds in a postscript: “I am in want of the Laws of the United States, and <I> therefore beseech Your Excellency, to have them forwarded to me, at Cette.”
